Case 1:20-cr-20128-JEM Document 22 Entered on FLSD Docket 08/04/2020 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 20-20128-CR-MARTINEZ/TORRES

 UNITED STATES OF AMERICA

 vs.

ANDRE PHILLIP SCOTT
    a/k/a "Dread,"


       /J         ~t.
--.,F-</dt?_"-"'wf{>"-+-·- ~ ~ - - - ~ '

                                        FACTUAL PROFFER

            The United States of America and Andre Phillip Scott (the "Defendant") agree that had

this case gone to trial, the United States would have proven beyond a reasonable doubt the

following facts, which occurred in the Southern District of Florida.

            On October 15, 2019, the Defendant was inside a shed where he lived, located in the back

yard of a residential property in Miami, Florida. A confidential source driven to the front of that

property by an undercover police officer walked up to a fence on the east side of the property that

divided the front and back yards. The confidential source called out to the Defendant over the

fence. The Defendant emerged from the shed and approached the confidential source, who asked

to purchase narcotics. The Defendant then crossed the back yard, reached behind a fence on the

west side of the back yard, and retrieved cocaine base. The Defendant then returned to the

confidential source and accepted $20 in investigative funds in return for the cocaine base.

            Two days later, authorities executed a lawfully obtained search warrant at the same

prope1ty where the Defendant had sold cocaine base to the confidential source. At the outset of the

search, authorities arrested the Defendant, who was inside the shed in the back yard. Hidden behind
                   Case 1:20-cr-20128-JEM Document 22 Entered on FLSD Docket 08/04/2020 Page 2 of 2
             .lif-~·
,.,.,....J
                       the same fence on the west side of the back yard where the Defendant had retrieved the
                                                                                                            , cocaine
                       base to sell to the confidential source two days earlier, authorities recovered 35 individually-

                       packaged pieces of cocaine base, .a 38 caliber Amadeo Rossi revolver bearing serial number

                       D412025, a .22 caliber rifle bearing serial number A322494 with a barrel of 2.0625 inches in

                       length, and ten live rounds of .38 caliber ammunition. The firearms and ammunition were

                       manufactured outside of Florida and traveled in interstate commerce.

                                After knowingly and voluntarily waiving his Miranda rights, the Defendant admitted that

                       he was a convicted felon, had bought the .38 caliber revolver and .22 caliber rifle in 2018, and kept

                       both firearms for protection. The Pefendant knew the .22 caliber rifle had a barrel length of less

                       than 16 inches and had not registered this firearm in the National Firearms Registration and

                       Transfer Record. Before October 17, 2019, the Defendant had been convicted of felony offenses

                       in violation of Florida law and had not had his rights to possess firearms or ammunition restored.

                                These are not the only fac~ known to the United States in this matter, nor are they all the

                       facts the United States would have presented had this case gone to trial. The parties stipulate that

                       these facts prove Counts I, 2,4, and 5 of the indictment beyond a reasonable doubt.

                                                              ARIANA FAJARDO ORSHAN
                                                              UNITED STATES ATIORNEY

                       Date:   113:..JJ.. J.. oJ, 0    By:     ~~
                                                                .BHAT
                                                                         T     ITED STATES ATTORNEY


                       Date:    -0."t...:\,lb
                                            1. IJ     . By:
                                                                        HEN
                                                                      SEL FOR DEFENDANT


                                                        By:     ~ ~
                                                               ANDRE PlULLIScorr
                                                               DEFENDANT

                                                                          2
